Case 2:16-cr-20593-GAD-DRG ECF No. 188, PageID.3288 Filed 05/15/20 Page 1 of 9




                       UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF MICHIGAN

UNITED STATES OF AMERICA,
                                                  Case No. 16-cr-20593
      Plaintiff,
vs.                                               Hon. Gershwin A. Drain

EDITHA MANZANO,

      Defendant.

 John McCormack IV                        Kimberly W. Stout (P38588)
 US DOJ                                   370 E. Maple Rd., Third Floor
 211 W. Fort Street, Suite 2001           Birmingham, Michigan 48009
 Detroit, Michigan 48226                  (248) 258-3181
 Attorneys for the United States          Attorney for Manzano



              SUPPLEMENT TO EMERGENCY MOTION FOR
                    COMPASSIONATE RELEASE


      Defendant Editha Manzano (Manzano”), through counsel, KIMBERLY W.

STOUT, provides this Court with supplemental information following the hearing

on her Motion for an Order reducing her sentence and releasing her from prison

under the compassionate release provisions of 18 U.S.C. § 3582, as modified by the

First Step Act.

      First, it has come to undersigned counsel’s attention that Immigration and

Customs Enforcement (ICE) has learned of this Motion and placed a detainer on Ms.

Manzano. Ms. Manzano is from the Philippines and is in the U.S. on a green card.
Case 2:16-cr-20593-GAD-DRG ECF No. 188, PageID.3289 Filed 05/15/20 Page 2 of 9




This fact should play no role in this Honorable Court’s decision. Whether ICE

chooses to pick up Ms. Manzano or place her in house arrest is a decision it will

make. Further, petitions can also be filed in court for release from the hold of ICE

based upon compassion.

      Further, this Court should consider strongly the age and medical conditions of

Ms. Manzano as well as the high incidence of COVID-19 at Danbury, FCI. The CDC

lists those that are 65 years and older as at high-risk for severe illness. “The greatest

risk of infection is among those who are in close contact with people who have

COVID-19. This includes family members and health care workers who care for

people who are infected. If you’re 65 and older and live where cases have been

reported,       take        action       to        reduce        your        exposure.”

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-

higher-risk.html.

      For compassionate release, the Sentencing Commission has fulfilled

Congress's directive in its policy statement in USSG § 1B1.13. That policy statement

limits "extraordinary and compelling reasons" to four categories: (1) the inmate's

medical condition; (2) the inmate's age; (3) the inmate's family circumstances; and

(4) other reasons "[a]s determined by the Director of the Bureau of Prisons." USSG

§ 1B1.13 cmt. n.1. At *11-12. The first and second of those reasons apply to this

Defendant. This Court is permitted to consider the age of the defendant if the
Case 2:16-cr-20593-GAD-DRG ECF No. 188, PageID.3290 Filed 05/15/20 Page 3 of 9




defendant is over 65 years old, is experiencing deterioration in physical or mental

health because of the aging process, and has served at least 10 years or 75 percent of

his term of imprisonment, whichever is less. USSG §1B1.13 cmt. n.1(B). In United

States v. Al-Jumail, No. 12-20272, 2020 U.S. Dist. LEXIS 83120, at *17 (E.D. Mich.

May 12, 2020), the Court found stated that according to the United States Center for

Disease Control, persons over the age of 65 and individuals of any age who have

serious underlying medical conditions, including serious heart conditions and

diabetes, are at higher risk for severe illness from COVID-19. (emphasis added).

      In United States v Walls, the United States District Court, Eastern District of

Michigan, stated that the defendant is 78 years old and served over 25 years in prison.

The Walls Defendant suffers from several serious health conditions, including

Parkinson's, cardiovascular issues, and loss of ambulatory functions. Based on the

cumulative effect of these conditions, and the passage of three years since BOP

initially filed its motion for compassionate release, the Court stated that there are

sufficient grounds to find that the defendant has satisfied the "extraordinary and

compelling     reasons"     requirement     in §    3582(c)(1)(A)(i) and USSG        §

1B1.13(1)(A) & cmt. n.1. United States v. Walls, No. 92-CR-80236, 2020 U.S. Dist.

LEXIS 70580, at *11-12 (E.D. Mich. Apr. 22, 2020) at *12.

      Furthermore, as to Ms. Manzano’s diabetes, people with diabetes are not more

likely to get COVID-19 than the general population. The problem people with
Case 2:16-cr-20593-GAD-DRG ECF No. 188, PageID.3291 Filed 05/15/20 Page 4 of 9




diabetes face is primarily a problem of worse outcomes, not greater chance of

contracting the virus. In China, where most cases have occurred so far, people with

diabetes had much higher rates of serious complications and death than people

without         diabetes.          https://www.diabetes.org/coronavirus-covid-19/how-

coronavirus-impacts-people-with-diabetes. Nearly 1 in 4 hospitalized COVID-19

patients           in       Utah         has       diabetes,       data       shows.

https://www.deseret.com/utah/2020/5/10/21253761/covid19-coronavirus-deaths-

recoveries-salt-lake-county-half-recovered-preexisting.

      However, if you have high blood pressure or obesity (often associated with

type 2 diabetes), you might manifest more debilitating symptoms. When diabetes

isn’t well managed, as in a prison environment, one can have high blood sugar,

which suppresses immune system function. When the immune system isn’t

performing as well, it has a harder time fighting off infections, and viral symptoms

can        be      worse.    https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-at-higher-risk.html.

      In United States v. Colvin, No. 3:19cr179 (JBA), 2020 U.S. Dist. LEXIS

57962, at *9 (D. Conn. Apr. 2, 2020), the Court found the Defendant had diabetes

and a "serious . . . medical condition," which substantially increases her risk of

severe illness if she contracts COVID-19. See United States v. Rodriguez, No. 2:03-

cr-271, 2020 U.S. Dist. LEXIS 58718, Doc. # 135 at 2 (E.D.P.A. Apr. 1,
Case 2:16-cr-20593-GAD-DRG ECF No. 188, PageID.3292 Filed 05/15/20 Page 5 of 9




2020) (granting compassionate release because for a diabetic inmate, "nothing could

be more extraordinary and compelling than this pandemic"). The CDC Guidance

confirms Defendant's position, stating plainly that "[p]ersons with diabetes" face a

"higher risk for severe illness" if they contract COVID-19. Moreover, [*9] the

Bureau of Prisons itself has acknowledged that home confinement may be

appropriate for certain "at-risk inmates" in order "to protect the health and safety of

. . . people in our custody." At *8-9.

      In United States v. Young, No. 2:18-CR-21-2-TLS-APR, 2020 U.S. Dist.

LEXIS 76573, at *13 (N.D. Ind. Apr. 30, 2020), the Court wrote that according to

the American Diabetes Association, "[p]eople with diabetes do face a higher chance

of experiencing serious complications from COVID-19." How COVID-19 Impacts

People                 with Diabetes,                American Diabetes Association,

https://www.diabetes.org/coronavirus-covid-19/how-coronavirus-impacts-people-

with-diabetes (last visited Apr. 29, 2020). Due to his diabetes, the Defendant is an

"at-risk person," and the Court takes the potential risk to Defendant Young very

seriously. See also United States v. Pabon, No. 17-165-1, 2020 U.S. Dist. LEXIS

78245, at *3 (E.D. Pa. May 4, 2020)("People with diabetes, high blood pressure or

severe obesity are more likely to experience dangerous symptoms if infected

with COVID-19." This is particularly unfortunate for Mr. Pabon because he suffers

from both diabetes and high blood pressure. According to a CDC report, "nearly
Case 2:16-cr-20593-GAD-DRG ECF No. 188, PageID.3293 Filed 05/15/20 Page 6 of 9




90% of adult patients hospitalized with COVID-19 in the US had one or more

underlying diseases," and out of those patients 49.7% of them had hypertension and

28.3% of them had diabetes.)

      Combine diabetes with hypertension and the risk is greater. See Preliminary

Estimates of the Prevalence of Selected Underlying Health Conditions Among

Patients with Coronavirus Disease 2019 — United States, February 12–March 28,

2020, https://www.cdc.gov/mmwr/volumes/69/wr/pdfs/mm6913e2-H.pdf. (“These

results are consistent with findings from China and Italy, which suggest that patients

with underlying health conditions and risk factors, including, but not limited to,

diabetes mellitus, hypertension, COPD, coronary artery disease, cerebrovascular

disease, chronic renal disease, and smoking, might be at higher risk for severe

disease or death from COVID-19.”)

      Interim Clinical Guidance for Management of Patients with Confirmed

Coronavirus     Disease,   Centers    for   Disease     Control    and    Prevention,

https://www.cdc.gov/coronavirus/2019-ncov/hcp/clinical-guidance-management-

patients.html, states that “[h]eart disease, hypertension, prior stroke, diabetes,

chronic lung disease, and chronic kidney disease have all been associated with

increased illness severity and adverse outcomes.” Further, individuals who

contracted COVID-19 and also suffered from hypertension had a mortality rate of
Case 2:16-cr-20593-GAD-DRG ECF No. 188, PageID.3294 Filed 05/15/20 Page 7 of 9




6%, compared to the 0.9% fatality rate for persons with no known underlying health

issues.

      Many courts have cited the Interim Clinical Guidance in concluding that

hypertension poses an increased risk for severe COVID. In United States v. Pinkley,

No. 05-cr-30104, 2020 U.S. Dist. LEXIS 79276, at *7 (C.D. Ill. May 5, 2020), the

Court stated that the Defendant suffers from hypertension, a condition that increases

the serious risks that COVID-19 presents for Defendant.” In Bent v. Barr, No. 19-

cv-06123-DMR, 2020 U.S. Dist. LEXIS 62792, at *21 (N.D. Cal. Apr. 9, 2020) the

Court stated that “[t]he CDC has advised that people with hypertension, diabetes,

and moderate to severe asthma are at increased risk for severe illness from COVID-

19.” See also United States v. Scparta, No. 18-cr-578 (AJN), 2020 U.S. Dist. LEXIS

68935, at *29 (S.D.N.Y. Apr. 19, 2020) (“The Centers for Disease Control has

identified hypertension as a comorbidity that increases the likelihood of serious risk

from COVID-19.”); United States v. Lacy, No. 15-CR-30038, 2020 WL 2093363, at

*6 (C.D. Ill. May 1, 2020) (“Besides obesity, Defendant suffers from hypertension

and diabetes, both of which he manages with medication. Any one of these three

factors alone would increase the serious risks of COVID-19 for Defendant”).
Case 2:16-cr-20593-GAD-DRG ECF No. 188, PageID.3295 Filed 05/15/20 Page 8 of 9




      WHEREFORE, Manzano requests that this Honorable Court grant her motion

for compassionate release.



                                         Respectfully Submitted,

                                         Kimberly W. Stout (P38588)
                                         Attorney for Defendant
                                         370 E. Maple Rd., Third Floor
                                         Birmingham, MI 48009
                                         248-258-3181
Case 2:16-cr-20593-GAD-DRG ECF No. 188, PageID.3296 Filed 05/15/20 Page 9 of 9




Dated: May 15, 2020
